Citation Nr: 1527877	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether a rating reduction from 40 percent to 10 percent effective September 27, 2012, for service-connected degenerative joint disease (DJD) of the left knee was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board issued a decision in September 2014 that found that the reduction in the Veteran's rating for left knee DJD from 40 percent to 10 percent was proper.  Then, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  In an October 2012 rating decision, the RO reduced the rating for the Veteran's left knee DJD from 40 percent to 10 percent effective September 27, 2012. 

2.  The rating reduction for the Veteran's left knee DJD from 40 percent to 10 percent effective September 27, 2012, did not result in a reduction or discontinuance of compensation payments that were being made; therefore, the notice provisions of the regulation governing compensation rating reductions do not apply.

3.  After resolving any reasonable doubt in the Veteran's favor, the record evidence indicates that the Veteran's service-connected left knee DJD has not demonstrated material improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the rating for left knee DJD from 40 percent to 10 percent effective September 27, 2012, was not proper and restoration of the prior rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, Diagnostic Code 5010-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board considered the regulations pertaining to VA's statutory duty to notify and assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

Analysis

The Veteran challenges the propriety of the reduction of the evaluation for his service-connected left knee DJD, contending the disability has not improved to warrant a reduction in rating from 40 percent to 10 percent, effective September 27, 2012. 

The Veteran's left knee DJD is rated pursuant to Diagnostic Codes 5010-5261, which directs VA to rate the Veteran's left knee traumatic arthritis as degenerative arthritis on the basis of limitation of extension.  The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Flexion of the leg limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Extension limited at 10 degrees warrants a 10 percent rating, extension limited at 15 degrees warrants a 20 percent rating, extension limited at 20 degrees warrants a 30 percent rating, extension limited at 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

As an initial matter, the Board notes that where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e). 

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).

Prior to the October 2012 rating decision, the Veteran's combined rating for service-connected disability was 100 percent.  The reduction of the rating for left knee DJD from 40 percent to 10 percent, effective September 27, 2012, did not affect the combined rating, as it remained 100 percent.  As there was no reduction in the overall compensation paid to the Veteran, the due process requirements of 38 C.F.R. § 3.105(e) do not apply and the reduction of the rating did not involve a due process violation.

The analysis proceeds to whether the reduction was factually warranted.  In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  VA may not, however, reduce the rating simply because the Veteran actually does not meet the schedular criteria, unless the underlying disorder has shown improvement.

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

When a rating has continued for an extended period at the same level, five years or more, any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

Here, the 40 percent rating was in effect from January 9, 2008, to September 27, 2012, and therefore, a reexamination disclosing improvement is sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).

The Veteran was granted service connection for status post traumatic arthritis, left knee, post-operative meniscectomy and assigned a 10 percent rating under Code 5010-5259 (for traumatic arthritis with symptomatic removal of the semilunar cartilage) by an October 1995 rating decision.  An October 2005 rating decision recharacterized the left knee DJD rating under Codes 5261-5010 (for limitation of extension with traumatic arthritis) and continued the 10 percent rating. 

Pursuant to the Veteran's January 9, 2008 claim for an increased rating for his service connected left knee DJD, a September 2008 rating decision granted an increased 20 percent rating.  This determination was based on an April 2008 VA joints examination report which showed severe bony swelling, marked pain on patellar compression, flexion to 90 degrees and lacking 15 degrees of full extension.  All left knee range of motion appeared painful.  Examination of the left knee also showed laxity and pain on valgus stress test. 

The Veteran's November 2008 request for a higher rating for his left knee disability was accepted by VA as a request for reconsideration of the September 2008 rating decision and an August 2009 rating decision granted an increased 40 percent rating for left knee DJD effective from July 28, 2009, the date of VA examination which showed an increase in left knee disability.  The July 2009 VA examination showed extension lacking to 30 degrees to neutral with pain and flexion 30 to 90 degrees with pain actively and passively.  Additional limitation of motion on repetitive use was not shown.  The Veteran's varus and valgus stressing was unstable.  As such, the August 2009 rating decision also granted a separate 10 percent rating for left knee instability under Code 5257.  A subsequent February 2011 rating decision assigned an earlier effective date of January 9, 2008 (the date of receipt of the Veteran's claim for an increased rating for his left knee DJD) for the increased 40 percent rating. 

The Veteran was afforded a VA examination in September 2012.  At that time, the Veteran reported flare-ups that impact the function of his legs; specifically, he stated that he gets "very severe pain" in both legs, especially with movement.  The range of motion testing revealed 35 degrees of flexion and 0 degrees of extension with no objective evidence of painful motion.  However, the Veteran was unable to perform repetitive use testing with 3 repetitions due to "too much pain and difficulty standing."  The examiner noted additional limitation of motion and functional impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Muscle strength was 4/5.  The examiner also noted that the Veteran wears a brace on his left knee and walks with a cane.  

By an October 2012 rating decision, the RO implemented the rating reduction of the left knee DJD from 40 percent to 10 percent, effective September 27, 2012, the date of VA examination which showed improvement in the Veteran's left knee DJD.  The RO did not issue a proposed rating decision, but it did provide the Veteran notice of this reduction in an October 2012 letter.  It was pointed out that his compensation payment would continue unchanged, as his overall combined rating was 100 percent. 

VA treatment records indicate that the Veteran has been treated with corticosteroids in his left knee.  Additionally, a VA treatment record from January 2013 indicates that the Veteran was referred to wheelchair and walking device consultation for bilateral arm crutches to assist in his ambulation due to his bilateral knee DJD.  He denied falls in the previous six months but indicated that he has had several "close calls" due to dizziness, buckling, or stiff bilateral lower extremities  He also indicated that his left knee pain was eight or nine in severity out of ten.  A March 2013 VA treatment record indicated that the Veteran's left knee range of motion was from 0 degrees to 90 degrees.  

During a June 2015 VA examination, the examiner indicated that the Veteran had abnormal left knee range of motion, with flexion from 0 degrees to 60 degrees and extension from 120 degrees to 0 degrees.  There was no loss of range of motion on repetitive use testing.  The examiner also indicated that the Veteran's abnormal range of motion prevents the Veteran from squatting down.  The examiner noted the Veteran had pain but indicated that the pain does not result in or cause functional loss.  In addition, there was pain with weight bearing, localized tenderness or pain on palpation of the joint, and objective evidence of crepitus.  The Veteran denied that pain, weakness, fatigability, or incoordination significantly limits his ability to function during flare-ups.  The examiner noted that the Veteran also had swelling, deformity, instability, disturbance in locomotion, interference with sitting, and interference with standing.  The Veteran exhibited 5/5 strength.  There was slight recurrent subluxation and moderate lateral instability noted.  The Veteran reported frequent episodes of joint locking, pain, and effusion.  The examiner noted that the Veteran had previously had multiple meniscectomy surgeries on the left knee and that the residuals include chronic pain and swelling.  The examiner noted the Veteran's use of a brace and crutches for ambulation.  The examiner also found that the Veteran's knee disabilities preclude him from sitting or standing for very long and tying his shoes.  He described the Veteran's left knee osteoarthritis as "severe." 

In addition to the medical evidence of record, the Board recognizes that the Veteran and his wife have submitted lay statements regarding the severity of the Veteran's left knee disability.  In May 2012, the Veteran's wife submitted a statement in which she indicated that the Veteran needed bilateral knee replacements.  In a November 2012 statement, the Veteran maintained that his left knee disability and symptomatology is worse than the rated 10 percent, and he stated that he disagreed with the reduction.  He indicated that he receives injections with corticosteroids in both knees and that he had been placed on the VA weight loss program in preparation for a total knee replacement of both knees.  The Veteran also challenged the adequacy of the September 2012 VA examination.  He indicated that some of the answers provided were incorrect and that some of the applicable tests were not performed.  Furthermore, the Veteran stated that his health conditions to his knees and legs had worsened in the past year.  Again in July 2013, the Veteran submitted a statement in which he stated his disagreement with the reduction in the disability rating assigned for his left knee DJD.

The October 2012 rating decision reduced the Veteran's rating from 40 percent to 10 percent based on range of motion testing that showed flexion limited to 35 degrees and extension to 0 degrees.  The rating decision reasoned that a "higher evaluation of 20 percent is not warranted unless flexion is limited to 30 degrees; or, extension of the leg is limited to 15 degrees."  The rating decision was not based on the Veteran's improvement in the ability to function under the ordinary conditions of life and work, and instead relied on the reported pain and range of motion testing.  The RO did not explain how the Veteran's life or occupational impairment improved.  Instead, the rating reduction was a mere re-application of the Diagnostic Code and not the required showing of an improvement in the ability to function under the ordinary conditions of life and work by the Veteran.

Given the lay statements submitted by the Veteran and his wife, and the functional limitations caused by the Veteran's left knee DJD, the Board finds that the preponderance of the evidence fails to show that there was an actual improvement in the level of the Veteran's disability, or in the ability to function under the ordinary conditions of life and work at the time of the October 2012 rating decision.  Therefore, the reduction in the Veteran's rating for the left knee DJD from 40 percent to 10 percent was improper, and a restoration of the prior 40 percent rating, effective September 27, 2012, is warranted.  See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.


ORDER

Restoration of the prior 40 percent rating for the service-connected left knee DJD, effective September 27, 2012, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


